945 A.2d 977 (2008)
286 Conn. 916
Susan MARANDINO
v.
PROMETHEUS PHARMACY et al.
SC 18135
Supreme Court of Connecticut.
Decided April 2, 2008.
Douglas L. Drayton, Glastonbury, in support of the petition.
The defendants' petition for certification for appeal from the Appellate Court, 105 Conn.App. 669, 939 A.2d 591 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the claimant was entitled to temporary total benefits after having received permanent partial disability benefits pursuant to a voluntary agreement?"
The Supreme Court docket number is SC 18135.